Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162431                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162431
                                                                    COA: 354971
                                                                    Wayne CC: 15-008989-FC
  DEVIN DEVEON SIMS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         CAVANAGH, J. (concurring).

          I concur with this Court’s denial order. I note, however, that the defendant
  secured an affidavit from a key prosecution witness after the trial court denied his motion
  for relief from judgment. As this evidence was not considered by the trial court, it is not
  properly before this Court on appeal. I write separately simply to point out that our
  denial order does not preclude the defendant from filing a successive motion for relief
  from judgment in the trial court asserting that he has “a claim of new evidence that was
  not discovered before” he filed the instant motion for relief from judgment. MCR
  6.502(G)(2).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
           t0526
                                                                               Clerk